El Juez Peesidente .Sb. Hebnandez
emitió la opinión del tribunal.
Tratan en el presente caso los consortes Adolfo García y Rosario Suárez, demandantes, de recobrar la posesión de siete sortijas de su propiedad que uno de los demandados, Gabriel Suro, vendió al otro demandado, Antonio Rocco, o *756que eu el caso de ser imposible la devolución de dichas prendas sea condenado Rocco a pagar a los demandantes el justo valor de las mismas, condenándose además a ambos deman-dados a reintegrar a los demandantes la suma de $300 por daños y perjuicios con más las costas y honorarios de abo-gado. Seguido el juicio por sus trámites legales ante la Corte de Distrito de San Juan, Sección Ia., recayó sentencia en 23 de mayo del año próximo pasado, por la que el juez de dicha corte declaró sin lugar la demanda en cuanto a Antonio Eocco y con lugar en cuanto al demandado Gabriel Suro, el que fue condenado a pagar a los demandantes la suma de $420 importe - de las prendas y las costas, contra cuya sentencia interpuso recurso de apelación para ante esta Corte Suprema la representación de los demandantes.
Funda el juez su resolución en que según las pruebas prac-ticadas en el juicio, allá por el mes de abril de 1911 o con anterioridad a esa fecha, los demandantes entregaron al de-mandado Gabriel Suro nueve sortijas de brillantes .de su propiedad para que las vendiera, debiendo entregarles su im-porte inmediatamente después de la venta, y habiendo ven-dido Suro siete de ellas, al otro demandado Antonio Eocco por precio de $200, reservándose el derecho de recuperar las. prendas dentro de los ocho días siguientes, mediante reem-bolso al comprador, de la suma expresada, como el vendedor-no hizo uso del derecho de retracto dentro del término con-venido, adquirió Eocco el dominio absoluto de las sortijas, por más que Suro no entregara a los demandantes el precio> recibido.
Aceptamos como buena la apreciación que de las pruebas, ha hecho la corte sentenciadora, pero no podemos llegar a la conclusión de derecho en que basa su sentencia.
Aunque Suro estuviera autorizado para vender las .sor-tijas, no lo estaba para venderlas con pacto de retro y al hacerlo así sin el consentimiento de su dueño, privó a éste ilegalmente de ellas, asistiendo por tanto a los demandantes, el derecho de reivindicarlas de su actual poseedor con arre-*757gio al artículo 466 del Código Civil, según él cual, la posesión de los bienes muebles adquiridos de buena fe equivale al título, no obstante lo cual, el que hubiese perdido una cosa mueble o hubiese sido privado de ella ilegalmente podrá rei-vindicarla de quien la posea.
Suro estaba ciertamente autorizado por los demandantes para celebrar con las sortijas un contrato de compraventa, puro y simple, pero no para celebrar un’ contrato de compra-venta con pacto de retro, que es de naturaleza singular, por la condición resolutoria que- envuelve, para la cual se nece-sita facultad especial de que carecía Suro. En apoyo de nues-tra afirmación podemos invocar como doctrina respetable, la resolución de la Dirección General de los Registros de Es-paña, de 27 de enero .de 1900.
En el contrato de compraventa de una cosa con pacto de retro, ordinariamente el precio estipulado es inferior al que se hubiera convenido en la compraventa pura y simple de la misma cosa, pues el comprador para aceptar el precio ha de tener indudablemente en cuenta el perjuicio que ha de sufrir si el vendedor ejercita el derecho de retracto. El con-trato de compraventa de Suro con Rocco no estipulaba in-demnización alguna para el caso de que el comprador Rocco adquiriera el dominio absoluto de las sortijas. No hay indi-cación alguna de que ese contrato fuera más ventajoso a los demandantes que la simple venta que éstos se proponían hacer por medio del demandado Suro, para que así pudiera ser de aplicación el artículo 1617 del Código Civil.
Ni''cabe sostener que el que está facultado simplemente para vender, lo está también para vender con pacto de retro, pues aparte de que sería completamente pueril, como dice el ilustrado Comentarista Sr. Manresa, negar que en la prác-tica las ventas con pacto de retro son verdaderos préstamos, la interpretación del mandato ha de ser siempre restrictiva para evitar que se convierta en daño del mandante lo que éste autorizó para su utilidad y beneficio, según hemos dicho *758al resolver el Recurso Gubernativo de Fano v. El Registrador de la Propiedad de San Juan, 15 D. P. R., 336.
Los demandantes fueron privados ilegalmente de las sor-tijas de que se trata en el momento mismo en que Suro las vendió con pacto de retro a Eocco, sin estar autorizado por el dueño de ellas y por .más que Eocco, habiéndolas adquirido de buena fe tuviera mediante su posesión título sobre las mis-mas con arreglo al artículo 466 del Código Civil que dejamos citado, ese título constituiría únicamente evidencia prima facie de la propiedad de las sortijas, sin privar al dueño del'dereclio de reivindicarlas mediante prueba de que babía sido privado de ellas ilegalmente, prueba que ña sido aportada al juicio, por el becbo de baber sido vendidas con pacto de retro, sin que los demandantes hubieran autorizado ese pacto.
Dicbo título no priva a los demandantes de su propiedad y solamente da al adquirente Eocco el derecho a prescribir o sea a adquirir el dominio sobre las sortijas por la posesión no interrumpida de tres años, cuyo término sería de 6 años si las hubiera adquirido con mala fe, a tenor de. lo que pre-viene el artículo Í856 del Código Civil.
Nos referimos a la opinión que sirvió de fundamento a nuestra decisión en el caso de Garcia et al v. Savino et al. (pág. 279).
Aunque a los demandantes asista derecho que no pode-mos menos de reconocerles, para reivindicar sus prendas, ese derecho no envuelve por parte de los mismos, la obligación de devolver al demandado Eocco la cantidad que por ellas pagó a Suro, pues la adquisición no tuvo lugar en venta pú-blica, requisito indispensable para que procediera el reem-bolso del precio, según el artículo 466 del Código Civil que dejamos citado. Ese reintegro podrá, obtenerlo Eocco de Suro mediante el ejercicio de la acción correspondiente, sin que en el presente juicio pueda ¿xigirse tal responsabilidad a Suro.
Por las razones expuestas procede la revocación de la sen-tencia apelada y que en su lugar se dicte otra condenando *759al demandado Antonio Eocco a la devolución de las sortijas que se le reclaman, reservando al mismo Boceo el derecho que le asista contra Suro para obtener el reintegro de la suma de $200 que pagó por dichas prendas, sin que en el presente juicio pueda exigirse a Suro responsabilidad alguna.

Revocada y dictada sentencia a favor de los demandantes.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.